DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being by anticipated by Lu (CN101359690; IDS 04/16/2019).
Lu discloses a TFT construction and grey level masking plate construction. Lu illustrates the masking structure in Figures 1-2 and 4-5. Lu discloses the TFT structure comprises a source electrode, a drain electrode and a channel between which is 0.1 to 0.3 micron long. (Abstract). Lu discloses the gray photomask structure comprises a photomask which has a source electrode area which can mask the source electrode and a drain electrode area which can mask the drain electrode are both arranged on the photomask. (Abstract). These disclosures and the illustrations of Figures 1 and 4 teach the limitation of claim 1 where a mask plate comprises a first pattern and a second pattern; wherein: the first pattern comprises a first sidewall, a second sidewall, a connecting portion connecting both the first sidewall and the second sidewall, and an extension portion on a side of the connecting portion away from the first sidewall; the second pattern is between the first sidewall and the second sidewall. Lu discloses the mask makes use of light diffraction effect through the selection of the length of the channel, where the length of the channel in the TFT structure is greatly reduced so the W/L of 
Therefore, the limitations of claims 1-6 and 19-20 are anticipated by the disclosures and illustrations of Lu.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0301443; IDS 04/16/2019).

Li discloses the phase-shift mask may be used for forming a source, a drain and a data line of a thin film transistor, wherein the symmetrical part comprises a source pattern for forming the source and a drain pattern for forming the drain, and the asymmetrical part comprises a data line pattern for forming the data line and a connection part pattern for forming a connection part between the data line and the source. (Para, 0016). Li discloses the optical blocking unit may also be provided in a part of the light transmission region outside the connection part pattern away from the data line pattern. (Para, 0017). Li discloses the source pattern may be a U-shaped pattern, and the drain pattern may be a stick-shaped pattern inserted into a recessed part of the U-shaped pattern. (Para, 0018). Li discloses the optical blocking unit may be provided outside the U-shaped pattern except the side provided with the data line pattern. (Para, 0019). 
Li discloses in an embodiment a phase-shift mask is provided for forming a source, a drain and a data line of a thin film transistor. (Para, 0035; Fig.2A-2B). Li discloses the phase-shift mask comprises a light shading region 3 which is covered by a light shading pattern and a light transmission region 4 which is not covered by the light shading pattern, and the light shading pattern comprises a symmetrical part and an asymmetrical part. (Para, 0035; Fig.2A-31 for forming a source of a thin film transistor and a drain pattern (a stick-shaped pattern inserted into a recessed part of the U-shaped pattern) 32 for forming a drain of the thin film transistor, and the asymmetrical part is formed with a data line pattern 33 for forming a data line of the thin film transistor and a connection part pattern for forming a connection part between the source and the data line of the thin film transistor. (Para, 0035; Fig.2A-2B). These disclosures and the illustrations of Figures 2A-2B teach and/or suggest the limitation of claim 1 where a mask plate comprises a first pattern and a second pattern; wherein: the first pattern comprises a first sidewall, a second sidewall, a connection portion connecting both the first sidewall and the second sidewall, and an extension portion on a side of the connecting portion away from the first sidewall; the second pattern is between the firs sidewall and the second sidewall. 
Li discloses that to avoid the case that the edge of the source at the side with no data line connected thereto is over etched so that the U-shaped source manufactured by using the phase-shift mask is asymmetrical, the phase-shift mask further comprises an optical blocking unit provided in a part of the light transmission region 4 outside the source pattern 31 away from the data line pattern 33. (Para, 0035; Fig.2A-2B). This disclosure and the illustrations of Fig. 2A-2B teach and/or suggest the limitation of claim 1 where a mask plate comprises a slit between the first pattern and the second pattern. Li explains the projection of the optical blocking unit on the symmetrical axis 2 of the symmetrical part at least covers the overlap of the projections of the symmetrical part and the asymmetrical part on the symmetrical axis 2. (Para, 0035; Fig.2A-2B). Li discloses, the projection of the optical blocking unit on the symmetrical axis 2 of the source pattern 31 covers and is slightly larger than the projection of the source pattern 31 on the symmetrical axis 2. (Para, 0035; Fig. 2A-2B). 
Li discloses the phase-shift mask may comprise strip-shaped light shading pattern, in this case, the width of the light shading strip 5 may be ⅛ to ¼ of the minimum width of the strip-5 may range from 0.3 μm to 0.7 μm, and the width of the gap 6 may range from 0.3 μm to 0.5 μm. (Para, 0040; Fig.2A-2B). Li discloses the minimum width of the drain pattern 32 is D2, the minimum width of the source pattern 31 is D1, the width of the gap between the drain pattern 32 and the source pattern 31 is d1, the width of the light shading strip 5 is D3, and the width of the gap 6 between the light shading strip 5 and the light shading pattern is d2. (Para, 0040; Fig.2A-2B). Li discloses the light shading strip 5 may be provided in any part of the light transmission region 4 where the light transmittance intensity is larger than a desired value, and the light shading strip 5 is close to the light shading pattern. It should be understood that, the desired value refers to a satisfactory light transmittance intensity and may be changed in accordance with requirements. (Para, 0042; Fig.2A-2B). These disclosures teach and/or suggest the limitation of claim 1 where the slit is configured for diffraction, the limitations of claims 5-7 and contemplate the limitations of claims 8-9.
Li goes on to disclose the phase-shift mask is used to form a source, a drain and a data line of a thin film transistor, the photoresist for shading the material film layer used for forming the source, the drain and the data line may be positive photoresist. (Para, 0048; Fig.2C). Li explains that during an exposure process, a part of the positive photoresist corresponding to the light transmission region of the phase-shift mask is irradiated by light so that a photochemical reaction occurs, thereby the part of the positive photoresist corresponding to the light transmission region will be dissolved in the developing solution and be removed in the subsequent developing process, and the material film layer shaded by the part of the positive photoresist will be exposed, while the other part of the positive photoresist corresponding to the light shading region is not irradiated by light and is therefore reserved, so that the material film layer in the corresponding region is shaded continuously. (Para, 0048; Fig.2C). Li explains the positive photoresist is formed to have a same pattern as the light shading pattern of the phase-shift mask. (Para, 0048; Fig.2C). Li discloses during an etching process, the material film layer 
Therefore, the limitations of claims 1 and 5-7 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of Li as well as the teachings one of ordinary skill in the art would have reasonably understood from Li as discussed above. 
Claims 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR20080043165; IDS, 04/16/2019).
Jeong is directed to a mask and a method of using the same to form a display substrate. Jeong illustrates the mask in Figure 1a, which is a mask plane figure according to the first preferred embodiment of the invention with the scan direction of the exposure device is the X-axis direction. (Pg.3). Jeong goes on to describe the mask in greater detail. 
Referring to Figure 1a the mask (10) comprises the wiring pattern (DLP) corresponding to the source wiring form the source pattern (SEP) corresponding to the source electrode form of the switching element and the drain pattern (DEP) corresponding to the drain electrode form of the switching element. (Pg.4). Jeong discloses the slit pattern (SLP) for forming the channel section of the switching element is between the source pattern (SEP) and drain pattern (DEP) further is included. (Pg. 4). Jeong discloses the source pattern (SEP) is extended from the wiring pattern (DLP) and it is formed with U shape. (Pg.4; Fig.1a). These disclosures and the X) and the parallel first side (SEP1) and the scan direction (X) the perpendicular second side (SEP2) and the third side (SEP3) are included. (Pg.4; Fig.1a). Jeong discloses in the scan direction (X) the perpendicular second side (SEP2) and the third side (SEP3) is connected to the end of the second side (SEP2) and is faced with the first side (SEP1) it is connected to the end of the first side (SEP1). (Pg.4; Fig.1a). Jeong explains it is formed with (Bar) shape in which the drain pattern (DEP) is inserted in the concave part of the source pattern (SEP) of U shape. (Pg. 4; Fig.1a). These disclosures and the illustrations of Figure 1a teach and/or suggest the limitation of claim 1 wherein the first pattern comprises a first sidewall, a second sidewall, a connection portion connecting both the first sidewall and the second sidewall and an extension portion on a sidewall of the connection portion away from the first sidewall and the limitation of claims 5-6. 
Jeong discloses the drain pattern (DEP) is located in the respectively with first and second and the third side (SEP1, SEP2, SEP3) of the source pattern (SEP) and it is formed and the channel region (CHA) accordingly corresponding to the channel section is defined. (Pg.4; Fig.1a). Jeong discloses the channel region (CHA) comprises the first side (SEP1) the first channel area (CHA1) defined with the drain pattern (DEP) and the second side (SEP2) and the second channel domain (CHA2) defined with the drain pattern (DEP) and the third channel region (CHA3) defined with the third side (SEP3) and drain pattern (DEP). (Pg.4, Fig.1a). Jeong explains that in a direction parallel to the first and the third channel region (CHA1, CHA3) is the scan direction (X)" it is lengthways formed and the second channel domain (CHA2) is formed longer than into the scan direction (X) and the perpendicular direction. (Pg.4, Fig.1a).
Jeong discloses the slit pattern (SLP) is located in the respectively with the source pattern (SEP) and drain pattern (DEP) in the channel region (CHA) and it is formed with U shape. (Pg.4; Fig.1a). Jeong discloses the slit pattern (SLP) comprises the first slit (SLP1) CHA1) into the first thickness (b) the second slit (SLP2) formed in the second channel domain (CHA2) into the second thickness (d) which is thin than the first thickness (b) and the third slit (SLP3) formed in the third channel region (CHA3) into the first thickness (b). (Pg.3; Fig.1a). These disclosures and the illustrations of Figure 1a teach and/or suggest the limitation of claim 1 wherein a slit is between the first pattern and the second pattern. Jeong discloses the first slit (SLP1) defines the first channel area (CHA1) as the width direction as the first transmission part (a) and the first cut-out (b) and the first transmission part (a). (Pg.4; Fig.1a). Jeong explains it is divided into the first transmission part (a) between the end of the drain pattern (DEP) faced with the second end of opposite second end and first slit (SLP1) with the first end of the first slit (SLP1) and the first cut-out (b) corresponding to the first transmission part (a) and the first thickness (b) of the first slit (SLP1) between the first end of the first slit (SLP1) faced with the end of the first side (SEP1) and end of the first side (SEP1). (Pg.4; Fig.1a). The first cut-out (b) corresponds to the thickness of the first slit (SLP1) and the length ratio of the first cut-out (b) and the first transmission part (a) is identical. (Pg.4; Fig.1a). Jeong discloses that preferably" the first transmission part (a) " and the length ratio of the first transmission part (a) and the first cutout (b) are 1.2:1.2:1.2. (Pg.4; Fig.1a). Jeong discloses in the case the length of the width direction is the first channel area (CHA1) about 2.7㎛ the respectively length of the first cut-out (b) and the first transmission part (a) is about .90µm. (Pg.4; Fig.1a).
Jeong discloses the third channel region (CHA3) is defined as the rate which also is identical with the first slit (SLP1) with the third slit (SLP2) as the first transmission part (a)" and the first cut-out (b) and the first transmission part (a). (Pg.4; Fig.1). Jeong discloses the second slit (SLP2) defines the second transmission part (c) and the first cut-out (d) and the second transmission part (c) the second channel domain (CHA2) as the width direction. (Pg.4; Fig.1a). Jeong explains it is divided into the second transmission part (c) between the end of the drain DEP) faced with the second end of opposite second end and second slit (SLP2) with the first end of the second slit (SLP2) and the second cut-out (d) corresponding to the second transmission part (c) and the second thickness of the second slit (SLP2) between
the first end of the second slit (SLP2) faced with the end of the second side (SEP2) and end of the second side (SEP2). (Pg.4; Fig.1a). Jeong discloses the second cut-out (d) corresponds to the thickness of the second slit (SLP2) and the length ratio of the second cut-out (d) and the second transmission part (c) is different from each other. (Pg. 4; Fig.1a). Jeong also discloses that preferably the second transmission part (c) and the length ratio of the second transmission part (c) and the second cut-out (d) are 1.4:1.3:1.4. (Pg.5; Fig.1a). Jeong discloses in case the length of the width direction is the second channel domain (CHA2) about 2.7㎛ each length of the first cut-out (d) and the second transmission part (c) is about 0.92㎛ and about 0.85㎛. (Pg.5; Fig.1a). These disclosures and the illustrations of Figure 1a teach and/or suggest the limitation of claim 1 wherein the slit is configured for diffraction and the limitations of claims 7-9.
Jeong goes on to disclose a process of using the mask disclosed in a photoresist pattering process. (Pg.6-9; Fig. 4-9). 
	Therefore, the limitations of claims 1 and 5-9 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of Jeong as well as the teachings one of ordinary skill in the art would have reasonably understood form the discloeus and illustrations of Jeong as discussed above. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As discussed above Li, Lu and Jeong disclose a mask plate as disclosed in claim 1 and also disclose a patterning method for forming a TFT display substrate using a photoresist film layer as an etching mask. However, the discloeus of Li, Lu and Jeong fall short of teaching and/or suggesting all the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899